DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Brockhaus (US Pat 4,950,123) in view of Vandekerhof et al. (US Pat 7,240,939).
Brockhaus discloses a retractable bed 1 for use in the cargo area 3, or “luggage compartment”, of a vehicle 5. The retractable bed 1 is comprised of a fixed frame 7, or “base”; a secondary frame 9, or “support”, that is slidably attached to the fixed frame 7, or “base”, to allow movement in the longitudinal direction of the vehicle; and a top frame 11, or “deck board”, slidably attached to the secondary frame 9, or “support”, to allow movement in the longitudinal direction of the vehicle.
Brockhaus fails to disclose that the top frame 7, or “deck board”, has a folded portion formed of one plate and connected to the rear end portion and pivotable about an axis along a vehicle width direction of the vehicle body that is movable between a first mode in which the folded portion is folded down with respect to the board body when pulled out from the luggage compartment and a second mode in which the folded portion is disposed on the support in a state where the deck board is pulled out from the luggage compartment.
Vandekerhof et al. disclose a truck bed loading platform 10 having a tray 12 comprised of a first tray portion 22 and a second tray portion 24. The second tray portion 24 is capable of moving between a coplanar position (Figures 1 & 2) and a hinged position (Figures 8 & 9) in which the second tray portion 24 is folded at a downward angle with respect to the first tray portion 22 to provide easy access to the forward end of the tray (see Col. 1, lines 34-37, lines 64-67).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the top frame of Brockhaus with a folded portion formed of one plate that is capable of folding downward with respect to the top frame when pulled out or being coplanar with the top frame when pulled out, as taught by Vandekerhof et al., to facilitate more convenient unloading of the forward portion of the top frame.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brockhaus, as modified by Vandekerhof et al., in view of Huebner et al. (US PG Pub 2017/0349104).
Brockhaus, as modified by Vandekerhof et al., discloses a retractable bed 1 for use in the cargo area 3, or “luggage compartment”, of a vehicle 5. The retractable bed 1 is comprised of a fixed frame 7, or “base”; a secondary frame 9, or “support”, that is slidably attached to the fixed frame 7, or “base”, to allow movement in the longitudinal direction of the vehicle; and a top frame 11, or “deck board”, slidably attached to the secondary frame 9, or “support”, to allow movement in the longitudinal direction of the vehicle. The top frame 7, or “deck board”, has a folded portion that is pivotable about an axis along the vehicle width direction and folds down with respect to the top frame 7, or “deck board”, when pulled out from the cargo area 3, or “luggage compartment”.
Brockhaus, as modified by Vandekerhof et al., fails to disclose that the folded portion has a structure in which a plurality of shoe plates are pivotably connected to each other in the longitudinal direction of the vehicle.
Huebner et al. disclose a cargo management system 10 having a plurality of panels 48, 50, 52, or “shoe plates”, movable within the cargo area A of a vehicle in the longitudinal direction, pivotably connected to each other and capable of being used to support cargo.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the folded portion of Brockhaus, as modified by Vandekerhof et al., from a plurality of shoe plates pivotably connected to one another and arranged in the longitudinal direction of the vehicle, as taught by Huebner et al., to reduce the amount of space required by the folded portion when folded down.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brockhaus, as modified by Vandekerhof et al., in view of Kobylski et al. (US Pat 7,237,817).
Brockhaus, as modified by Vandekerhof et al., discloses a retractable bed 1 for use in the cargo area 3, or “luggage compartment”, of a vehicle 5. The retractable bed 1 is comprised of a fixed frame 7, or “base”; a secondary frame 9, or “support”, that is slidably attached to the fixed frame 7, or “base”, to allow movement in the longitudinal direction of the vehicle; and a top frame 11, or “deck board”, slidably attached to the secondary frame 9, or “support”, to allow movement in the longitudinal direction of the vehicle. The top frame 7, or “deck board”, has a folded portion that is pivotable about an axis along the vehicle width direction and folds down with respect to the top frame 7, or “deck board”, when pulled out from the cargo area 3, or “luggage compartment”.
Brockhaus, as modified by Vandekerhof et al., fails to disclose cushioning members attached to the respective rear end surfaces of the secondary frame, or “support”, and the folded portion of the top frame, or “deck board”.
Kobylski et al. disclose a roll-out cargo bed 1000 having a support frame 300 with a deck board 100. The support frame 300 has bumper stops 380, or “cushioning members”, attached to an end to prevent unwanted noise and damage to the cargo area of the vehicle and support frame 300 of the roll-out cargo bed.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the support and folded portion of the deck board of Brockhaus, as modified by Vandekerhof et al., with a bumper stop, or “cushioning member”, on their respective rear surfaces to prevent unwanted noise and damage, as taught by Kobylski et al..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ford (US Pat 2,545,269) discloses a multiple sliding drawer display device used in a luggage compartment of a vehicle and having a base, a support slidable with respect to the base and a deck board slidable with respect to the support and having a folded portion attached to the support. Malinowski (US Pat 5,544,998) discloses a selectively retractable vehicle load floor having a base, support and deck board for use in the luggage compartment of a vehicle. Zachrich (US Pat 4,305,695) discloses a rollout tray for a panel truck bed having a base, a deck board tray having a folded support portion and supports that facilitate the sliding of the deck board. Stanton (US PG Pub 2006/0097021) discloses an auto trunk organizer used in the luggage compartment of a vehicle and having a base, a support and a deck board. Klotz et al. (US Pat 7,992,912) disclose a loading base for motor vehicles having a base, a support and a deck board, as well as a folded portion that is used to protect the rear bumper of the vehicle while user is unloading. Rodriguez et al. (US Pat 9,132,777) disclose a motor vehicle equipped with a dynamic floor section having a base, a support and a deck board with a folded portion comprised of a plurality of panels pivotably connected to one another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612